PER CURIAM.
This is an appeal by the defendant in a negligence action arising from an automobile collision. The judgment appealed was entered pursuant to a jury verdict.
*448The appellee’s injuries resulted when appellant drove his car into the rear of ap-pellee’s car causing the latter vehicle to leave the road surface and turn over several times upon striking the surface. The principal ground urged by appellant for reversal was the trial court’s failure to give an instruction to the jury concerning the provisions of Section 317.442(1), Florida Statutes, F.S.A., relating to stopping or standing of vehicles on a highway outside of a municipality.
Our consideration of all of the instructions when taken as a whole leaves us with the view that no error was committed by the trial court in refusing to give the requested instruction.
We have considered the remaining point raised by appellant and find that it too is without substantial merit.
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.